ACCEPTED
                                                                           06-15-00014-CV
                                                                 SIXTH COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
                                                                      4/10/2015 6:39:52 PM
                                                                           DEBBIE AUTREY
                                                                                    CLERK

                     CAUSE NO. 06-15-00014-CV
__________________________________________________________________
                                                          FILED IN
                                                   6th COURT OF APPEALS
                    IN THE COURT OF APPEALS          TEXARKANA, TEXAS
   FOR THE SIXTH DISTRICT OF TEXAS, TEXARKANA           DIVISION
                                                   4/10/2015 6:39:52 PM
__________________________________________________________________
                                                       DEBBIE AUTREY
                                                           Clerk
     WILLIAM H. SCURLOCK            §
                                    §
     v.                             §
                                    §
     JOHN M. HUBBARD                §
__________________________________________________________________

             APPELLANT’S RESPONSE TO APPELLEE’S
       MOTION TO EXTEND TIME TO FILE REPLY BRIEF, OR
            ALTERNATIVELY, MOTION TO ABATE, AND
      APPELLANT’S MOTION TO GIVE APPEAL PRECEDENCE
__________________________________________________________________


                                     Cory J. Floyd
                                     Texas Bar No. 24049365
                                     cory@nortonandwood.com

                                     Cammy R. Kennedy
                                     Texas Bar No. 24079245
                                     cammy@nortonandwood.com


                                     NORTON & WOOD, L.L.P.
                                     315 Main Street
                                     Texarkana, Texas 75501
                                     Phone: (903) 823-1321
                                     FAX: (903) 823-1325

                                     ATTORNEYS FOR APPELLANT,
                                     WILLIAM H. SCURLOCK
APPELLANT’S RESPONSE TO APPELLEE’S MOTION TO EXTEND TIME TO
  FILE REPLY BRIEF, OR ALTERNATIVELY, MOTION TO ABATE, AND
       APPELLANT’S MOTION TO GIVE APPEAL PRECEDENCE

TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, Appellant WILLIAM H. SCURLOCK, who files

this Response to Appellee’s Motion to Extend Time to File Reply Brief,

or Alternatively, Motion to Abate, and Appellant’s Motion to Give

Appeal Precedence, and shows unto the Court as follows:

     Appellee’s Motion to Extend Time to File Brief Should Be Denied

     1.    Appellant asks this Court to deny Appellee’s Motion to

Extend Time to File his brief, or in the alternative, limit any extension

of time to seven (7) days.     A seven (7) day extension would extend

Appellee’s deadline to file his brief until April 16, 2015.

     2.    The Court has the authority under Texas Rules of Appellate

Procedure 38.6(d) to extend the time for an appellee to file a brief;

however, because this appeal concerns a wrongful receivership over

Appellant’s business, Pecan Point Brewing Company, as long as the

receivership remains in place, Appellant suffers harm under the trial

court’s order.




                                      1
      3.     Appellant filed his brief on March 19, 2015, and Appellee’s

brief was due on or before April 9, 2015.

      4.     Appellee’s reasoning for seeking this extension, “because

Appellee Hubbard moved for dismissal of Appellant’s interlocutory

appeal for lack of jurisdiction of this Court...[and] that motion is

pending with the Court,” presumes that this Court requires additional

time to hear Appellee’s prior motion when, to Appellant’s knowledge, no

additional time has been requested. As such, Appellee’s reasoning is an

insufficient explanation for the delay in Appellee’s preparation and

filing of his brief.

      5.     Texas courts have held that when a party presents an

insufficient explanation for the need for additional time the party’s

motion may be denied. See Hykonnen v. Baker Hughes Bus. Support

Services, 93 S.W.3d 562, 564 (Tex. App.—Houston [14th Dist.] 2002, no

pet.); Simon v. Dillard's, Inc., 86 S.W.3d 798, 800 (Tex. App.—Houston

[1st Dist.] 2002, no pet.); Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex.

App.—Fort Worth 2000, no pet.); Kidd v. Paxton, 1 S.W.3d 309, 311

(Tex. App.—Amarillo 1999, no pet.); Weik v. Second Baptist Church of

Houston, 988 S.W.2d 437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet.



                                    2
denied); Velasquez v. Harrison, 934 S.W.2d 767, 770 (Tex. App.—

Houston [1st Dist.] 1996, no writ); Furr v. Furr, 721 S.W.2d 565, 567

(Tex. App.—Amarillo 1986, no writ); and Dawson v. First Cont'l Real

Estate Inv. Trust, 590 S.W.2d 560, 563 (Tex. Civ. App.—Houston [1st

Dist.] 1979, no writ).

     6.    Accordingly, Appellant asks this Court to deny Appellee’s

request for an extension to file his brief or, in the alternative, grant only

a seven (7) day extension, extending the deadline for Appellee’s brief to

April 16, 2015.

     Appellee’s Motion to Abate Should Be Denied

     7.    Appellee requests that, in the alternative, this Court abate

the appeal so that the trial court has an opportunity to consider

Appellee’s motion to modify the judgment previously filed in the trial

court proceedings.

     8.    Not only would allowing an abatement of this case defeat the

purpose of an accelerated appeal, but Appellee also fails to cite any

grounds or authority which support his bid to abate this matter until

the trial court is able to issue an order correcting any prior mistakes.




                                     3
     9.       Filing a postjudgment motion which seeks to reform or

modify a judgment with the trial court does not extend the timetable for

an accelerated appeal. See Tex. R. Civ. P. 329b(e), see Tex. R. App. P.

28.1(b).

     10.      Accordingly, Appellant asks this Court to deny Appellee’s

Motion to Abate.

     Appellant Moves to Give This Appeal Precedence

     11.      Appellant filed his Docketing Statement on February 23,

2015, reflecting that this is an accelerated appeal in accordance with

Texas Rule of Appellate Procedure 28.1(a), and further stated that this

appeal should receive precedence, preference, or priority.

     12.      Appellant asks this Court to give precedence to this appeal

because the interests of justice require it. See Tex. R. App. P. 40.1(c).

     13.      Since February 3, 2015, management of Pecan Point

Brewing Co. has been displaced by a wrongful receivership and

injunction.     Brief of Appellant, William H. Scurlock v. John M.

Hubbard, No. 14C-1653-102, appeal docketed, 06-15-00014-CV (March

19, 2015). Each day that this matter remains outstanding constitutes




                                     4
an additional infringement on Appellant, William H. Scurlock’s, right to

own, operate, and manage Pecan Point Brewing Co.

        14.   Accordingly, Appellant asks this Court to give precedence to

this appeal and require Appellee to timely file his brief in order to allow

the Court to render an opinion and judgment at the earliest practicable

time.

                                  PRAYER

        For reasons stated above, Appellant requests that this Court deny

Appellee’s Motion to Extend Time to File Brief, or in the alternative,

limit any extension granted to no more than seven (7) days, deny

Appellee’s Motion to Abate, and grant Appellant’s Motion to Give

Appeal Precedence.




                                      5
Respectfully submitted:

/s/ Cammy Kennedy
Texas Bar No. 24079245
cammy@nortonandwood.com

Cory J. Floyd
Texas Bar No. 24049365
cory@nortonandwood.com

NORTON & WOOD, L.L.P.
315 Main Street
Texarkana, Texas 75501
Phone: (903) 823-1321
FAX: (903) 823-1325
ATTORNEYS FOR APPELLANT,
WILLIAM H. SCURLOCK




  6
                     CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on April 10, 2015, a true and correct

copy of Appellant’s Response to Appellee’s Motion to Extend Time to

File Brief, or Alternatively, Motion to Abate, and Appellant’s Motion to

Give Appeal Precedence was forwarded to the counsel below:

     Brent M. Langdon
     Kyle B. Davis
     LANGDON & DAVIS
     625 Sam Houston Drive, Suite A
     New Boston, Texas 75570
     Email: blangdon@ldatty.com
     Email: kdavis@ldatty.com

                                       /s/ Cammy Kennedy
                                       Cammy Kennedy




                                   7